         Case 1:13-cv-00834-PEC Document 191 Filed 01/22/19 Page 1 of 2



                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS

DONALD D. MARTIN, JR., et al.,               )
                                             )
                      Plaintiffs,            )
                                             )
       v.                                    )                 No. 13-834C
                                             )         (Judge Patricia Campbell-Smith)
                                             )
THE UNITED STATES,                           )
                                             )
                      Defendant.             )

                                    JOINT STATUS REPORT

       Pursuant to the Court’s order dated March 10, 2017, the parties respectfully submit this

status report regarding the parties’ efforts to calculate the amount of liquidated damages due each

collective action member pursuant to the Court’s prior decisions.

       The parties last status report was submitted on December 17, 2018. Because of the

partial Government shutdown that began later that week, the Government has been unable to

continue working on the damage calculations. The Government intends to resume the damage

calculations process as soon as the budget impasse is resolved.

       Pursuant to the Court’s order, the parties will submit a joint status report on February 21,

2019, to further update the Court on the parties’ damages calculation efforts.




 s/Heidi R. Burakiewicz                      Respectfully submitted,
 HEIDI R. BURAKIEWICZ
 Kalijarvi, Chuzi, Newman
 & Fitch, P.C.                               JOSEPH H. HUNT
 818 Connecticut Avenue, N.W.                Assistant Attorney General
 Suite 1000
 Washington, D.C. 20006                      ROBERT E. KIRSCHMAN, JR.
 (202) 331-9260                              Director

 Steven A. Skalet                            s/Reginal T. Blades, Jr. by s/Joseph E. Ashman
 Michael Lieder

 Mehri & Skalet PLLC
 1250 Connecticut Avenue NW
 Suite 300
        Case 1:13-cv-00834-PEC Document 191 Filed 01/22/19 Page 2 of 2



                                    REGINALD T. BLADES, JR.
                                    Assistant Director

                                    s/Joseph E. Ashman
                                    JOSEPH E. ASHMAN
                                    Senior Trial Counsel

                                    ERIN K. MURDOCK-PARK
                                    Trial Attorney
                                    Commercial Litigation Branch
                                    Civil Division
                                    Department of Justice
                                    P.O. Box 480
                                    Ben Franklin Station
                                    Washington, D.C. 20044
                                    (202) 353-7578
                                    joseph.ashman@usdoj.gov
January 22, 2018                    Attorneys for Defendant




                                      2
